PER CURIAM.
Although we affirm the summary judgment entered below in regard to the issues raised by the pleadings, we reverse the trial court’s award of attorney’s fees in the amount of $4,700.00 to the appellees on the basis of section 57.105, Florida Statutes (1991). There was not a complete absence of a justiciable issue and, moreover, the trial court failed to make the requisite finding in that regard. See Schwartz v. W-K Partners, 530 So.2d 456 (Fla. 5th DCA 1988).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DAUKSCH, COBB and GRIFFIN, JJ., concur.